

116 HRES 1226 IH: Expressing support for the designation of November 16–22, 2020, as “National Drone Safety Awareness Week”.
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1226IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Larsen of Washington (for himself, Mr. Graves of Louisiana, and Ms. Davids of Kansas) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of November 16–22, 2020, as National Drone Safety Awareness Week.Whereas more than 1,720,000 drones are registered in the United States;Whereas the number of registered drones is nearly six times the number of registered crewed aircraft;Whereas more than 199,000 remote drone pilots are certified by the Federal Aviation Administration to conduct commercial drone operations in accordance with Federal regulations;Whereas more than 1,220,000 drones are registered for recreational use and operated in accordance with or within the programming of a community-based organization’s set of safety guidelines that are developed in coordination with the Federal Aviation Administration;Whereas public safety agencies are utilizing drones to assist first responders, provide greater situational awareness, and combat fires;Whereas drones are addressing the occupational hazards associated with various types of infrastructure inspection and repair activities;Whereas drones are being used to conduct lifesaving search and rescue missions, assess and survey damage after natural disasters, and conduct wildlife research;Whereas drones are an important tool in science, technology, engineering, and mathematics educational programs;Whereas drones have the potential to produce tremendous social, economic, and environmental benefits in the United States;Whereas the demand for regular and routine advanced drone operations, including drone delivery of consumer products, medications, and food, is increasing;Whereas ensuring small drone pilots yield the right of way to other aircraft and adhere to specified airspace limitations, including temporary flight restrictions, is necessary to ensure the safe integration of drones into the National Airspace System;Whereas the safe, secure, and efficient integration of drones into the National Airspace System can foster technological advances and innovation in the United States, create and support American jobs, and improve the global competitiveness of American aerospace companies;Whereas a strong drone safety culture will enhance the public’s acceptance of this fast-growing, innovative technology; andWhereas the designation of a National Drone Safety Awareness Week will raise public awareness about the importance of drone safety throughout all 50 States and the territories of the United States: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Drone Safety Awareness Week;(2)recognizes the importance of drone safety; and(3)supports a strong and robust partnership between the Federal Aviation Administration and stakeholders to ensure all drone operators understand the importance of drone safety.